
	
		III
		111th CONGRESS
		2d Session
		S. RES. 431
		IN THE SENATE OF THE UNITED STATES
		
			March 3, 2010
			Mr. Lugar (for himself
			 and Mr. Kerry) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Relations
		
		
			March 4, 2010
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Expressing profound concern, deepest
		  sympathies, and solidarity on behalf of the people of the United States to the
		  people and Government of Chile following the massive
		  earthquake.
	
	
		Whereas the massive 8.8-magnitude earthquake that struck
			 Chile in the early hours of Saturday, February 27, 2010, has claimed
			 approximatley 800 lives, according to government officials of Chile, and the
			 death toll is expected to continue to rise as assessments of the devastation
			 continue;
		Whereas the earthquake hit most strongly in 6 central and
			 south regions, from the capital, Santiago, and the nearby port of Valparaíso in
			 central Chile, to the Bernardo O'Higgins, Maule, Bio Bio, and Araucanía regions
			 of the south;
		Whereas the regions most strongly hit are home to about 60
			 percent of the 17,000,000 inhabitants of Chile and account for approximately 70
			 percent of the gross domestic product of Chile;
		Whereas the earthquake generated some tsunami activity, in
			 addition to the earthquake, and several hundred people were killed in the
			 coastal towns of Constitución and Talcahuano as a result;
		Whereas many of the villages in the Juan Fernández
			 archipelago were destroyed by tsunami activity;
		Whereas the earthquake left an estimated 2,000,000 people
			 homeless and damaged more than 1,000,000 homes, 1/3 of
			 which may have to be demolished;
		Whereas the earthquake, classified as a
			 megathrust earthquake, unleashed an estimated 50 gigatons of
			 energy and broke about 340 miles of the fault zone, according to the United
			 States Geological Survey's National Earthquake Information Center;
		Whereas aftershocks have continued, seriously complicating
			 efforts to survey the damage and rescue survivors despite the noble efforts of
			 local teams;
		Whereas the Department of Defense has estimated that
			 reconstruction costs could exceed $30,000,000,000, equivalent to 20 percent of
			 the 2009 gross domestic product of Chile;
		Whereas damage to ports and other infrastructure will
			 hinder important exports and economic recovery;
		Whereas Secretary of State Hillary Clinton visited Chile
			 on March 2, 2010, and promised an extensive aid package, and the United States
			 Ambassador to Chile requested emergency relief funding;
		Whereas Chile enjoys excellent relations with the United
			 States since its transition back to democracy, and both countries have
			 emphasized similar priorities in the region, designed to strengthen democracy,
			 improve human rights, and advance free trade;
		Whereas Chile and the United States also maintain strong
			 commercial ties, which have become more extensive since a bilateral free trade
			 agreement between the two countries entered into force in 2004;
		Whereas since 2004, the Government of Chile has worked
			 with the Government of the United States and the international community as
			 part of the multinational peacekeeping force in Haiti, first as a part of the
			 Multinational Interim Force-Haiti (MIFH) and subsequently as a part of the
			 United Nations Stabilization Mission in Haiti (MINUSTAH), committing more human
			 material resources to MINUSTAH than it has to any previous peacekeeping
			 mission; and
		Whereas the Government of Chile and the Government of the
			 United States and other regional partners have worked together in recent years
			 to resolve a number of political issues in the Western Hemisphere, including
			 crises in Venezuela, Bolivia, and Honduras, among others: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)expresses its
			 profound concern, deepest sympathies, and solidarity on behalf of the people of
			 the United States to the people and Government of Chile following the massive
			 earthquake;
			(2)applauds the
			 friendship between the Governments and people of the United States and Chile
			 and recommits to mutually beneficial cooperation in bilateral, multilateral,
			 and Hemispheric contexts;
			(3)strongly
			 encourages the United States Government, with full consideration of the
			 necessary institutional instruments, to offer all appropriate assistance, if
			 requested by the Government of Chile, to aid in the immediate rescue and
			 ongoing recovery efforts undertaken by the Government of Chile; and
			(4)encourages the
			 international community to join in relief efforts as determined by the
			 Government of Chile.
			
